Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/24/2022, with respect to the previous 112(b) rejections of claims 1, 3, & 14 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 3, & 14 have been withdrawn. 

Examiner considers the application to be placed in condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoinder
Rejoin withdrawn claim 16.

Allowed claims
Claims 1-11, 14-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed washing liquid distribution device, and more particularly the combination .  Examiner considers the best prior art of record to be Bertazzoni (EP 0766945) and Kang (US 20050178414).
Bertazzoni teaches a device for washing the ceiling of a dishwasher’s tank which includes a pair of deflectors oriented in opposing directions so as to allow operation at higher pressures and/or use long vanes while excessive revolving speed (see Figures 1-2, coupling nut 2, rotor 3, vertical vanes 4, hub 5, horizontal nozzle 6, intermediate deflector 10, end deflector 11.  column 2, lines 23-57).  Examiner does not consider Bertazzoni to the recited claim 1, particularly the combination of the recited impeller having a disc-shaped body in conjunction with the holder having a nozzle.  While Bertazzoni does generally teach a horizontal nozzle 6, this appears to be integral with and rotate with the vane 4 (e.g. the alignment of the deflectors 10 & 11 appear reliant on horizontal nozzle 6 to also rotate with and directed at deflector 10).
Kang teaches a dishwasher with an impeller (see Figures 2-9, top sprinkler 200, head 210, through-holes 213, impeller 220, plate 221, ribs 225.  [0055]-[0056]).  Examiner had considered Kang’s Y-shaped ribs to possibly teach two concave portions in opposing directions at the branch of the “Y” (the right side of the branch is concave, while the left side is concave which then transitions to convex), but Examiner does not consider it fair to interpret Kang’s concave portion in the second direction as being designed to counteract rotation of the impeller in the first circumferential direction depicted in Kang’s Figures 8-9.       
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-11, 14-16 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718